—In an action, inter alia, for a judgment directing the defendants Board of Assessors of the County of Nassau and the County of Nassau to refund any excess real property taxes paid by the plaintiff as a result of certain school district resolutions purporting to opt *316out of the tax exemptions provided by RPTL 485-b, which were held to be invalid by the Court of Appeals (see, Matter of Walker v Board of Assessors, 66 NY2d 702), (1) the defendants Board of Assessors of the County of Nassau and the County of Nassau appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (McGinity, J.), entered September 23, 1991, which, upon remittitur from this Court, inter alia, granted the plaintiff’s motion for summary judgment, and (2) the plaintiff cross appeals, as limited by its notice of appeal and brief, from so much of the same order and judgment as failed to correct its taxable assessment for the 1983/ 1984 tax year and failed to order a corresponding refund, with interest.
Ordered that the appeal of the defendants Board of Assessors of the County of Nassau and the County of Nassau is dismissed as abandoned; and it is further,
Ordered that the order and judgment is affirmed; and it is further,
Ordered that the appellants-respondents are awarded one bill of costs.
We decline to consider the plaintiff’s contentions since they were already decided by this Court on the previous appeal (see, Coliseum Hotel Assocs. v Uniondale Union Free School Dist. No. 2, 153 AD2d 654, affd on other grounds 80 NY2d 961). This Court’s previous determination of those contentions is now the law of the case (see, Corporate Prop. Investors v Board of Assessors, 203 AD2d 317 [decided herewith]). Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.